Citation Nr: 1138231	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  04-22 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as being secondary to the appellant's service-connected type II diabetes mellitus and the medications taken for the treatment of diabetes mellitus.

2.  Entitlement to service connection for "small vessel disease", to include as being secondary to the appellant's service-connected type II diabetes mellitus.  

3.  Entitlement to service connection for multiple eye disabilities, to include as being secondary to the appellant's service-connected type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had verified active military service from January 1970 to February 1972, including service in the Republic of Vietnam.  He also had service in the Florida Army National Guard from February 1972 to February 1973. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of May 2003 and February 2008 by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The first action denied the appellant's claim for service connection for miscellaneous eye disabilities. The second rating action denied entitlement to service connection for small vessel disease and hyperlipidemia, and it also found that the appellant had not submitted new and material evidence sufficient to reopen his claim for entitlement to service connection for hypertension.  

In August 2007, the Board remanded the eye issue for the purpose of obtaining additional evidence with respect to that claim.  This issue was subsequently merged with the other issues then on appeal, and all issues were forwarded to the Board for review.

In March 2011, the Board issued a Decision/Remand that found that the appellant had submitted new and material evidence sufficient to reopen his claim for entitlement to service connection for hypertension.  The Board also denied the appellant's request for entitlement to service connection for hyperlipidemia.  The reopened issue, along with the issues involving small vessel disease and various eye disorders, were then remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining additional evidence.  The claim has since been returned to the Board for review.  

After reviewing the evidence obtained since the March 2011 Board Decision/Remand, it is the conclusion of the Board that the evidence obtained since that action is unfortunately insufficient and as such, the claim is regrettably once again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

To support his claim, the appellant has submitted an opinion from a Dr. K. White, dated March 29, 2007, which states, in part, the following:

	. . . It is my opinion that these conditions are as likely as not a result of his service connected diabetes.  I also agree with Dr. Sengstock that his small vessel disease demonstrated on previous head MRI is a direct result of his hypertension, diabetes and hyperlipidemia.

Dr. Sengstock provided his opinion in January 2003.  He stated that the Veteran had a "MRI of the brain which demonstrated small vessel disease most likely secondary to hypertension and diabetes."

The Board previously remanded the claims so that additional medical evidence could be obtained as no rationale for the above opinions was provided.  The record reflects that the appellant underwent a VA cardiology examination in June 2011.  The cardiology examiner was asked to respond to the following:

The examiner should opine as to whether the Veteran has hypertension and small vessel disease that began in service or is related to service.  If not, does he have hypertension and small vessel disease that is due to or the result of service-connected diabetes mellitus.  If not, is his hypertension and small vessel disease aggravated (i.e., permanently worsened ) beyond the natural progress of those diseases by the service-connected diabetes mellitus.  The examiner must further discuss whether any medications taken by the appellant for his type II diabetes mellitus, to include Avandia(c), have caused or resulted in the development of hypertension or small vessel disease or whether they have aggravated the hypertension or small vessel disease.

The eye examiner was asked to provide comments in response to the following:

The examiner is asked to specifically report what eye disabilities the appellant now suffers therefrom, or has experienced since 2001, and the etiology of each condition.  The examiner must make a determination as to whether any of the found disabilities began in or were the result of his military service.  If not, are they the result of or due to the appellant's service-connected type II diabetes mellitus (and the medications taken to control the condition), or to the appellant's hypertension or small vessel disease.  If not, are they aggravated (i.e., permanently worsened) beyond the natural progress by the service-connected type II diabetes mellitus.  If the examiner cannot respond to any inquiry without resort to speculation, he or she should so state, but further explain in detail why it is not feasible to provide such a medical opinion based on both the evidence in the record.  If additional testing is necessary to provide a nonspeculative opinion, the examiner should identify what diagnostic studies would help resolve this question and request that they be conducted.

The record shows that the appellant underwent the cardiology and eye examinations in June 2011.  A copy of both examination reports are of record.  A review of the cardiology examination indicates that the examiner did not provide a response to all of the inquiries made of him.  That is, the examiner did not discuss whether the appellant's use of certain medications for the treatment of his diabetes aggravated his hypertension or small vessel disease, or whether the medications taken for diabetes caused the appellant to develop hypertension and/or small vessel disease.  

With respect to the eye examination, the medical doctor did provide opinions with respect to the etiology of several eye disabilities.  However, with respect to the appellant's cataracts, the examiner suggested that the cataracts could be a product of the appellant's diabetes and/or his age.  The examiner further stated:

Cataract is a natural aging process of the lens that can progress at an increased rate with various system disorders including diabetes mellitus without a means to distinguish between the two causes, it would be speculative to report the amount of aggravation.

Regrettably, the examiner did not provide any additional clarification to his statement.  That is, he failed to provide sufficient rationale when explaining the causes of cataracts that could be used to either allow or deny the appellant's claim.   

The Board notes that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  Upon reviewing the medical examination reports, it is the opinion of the Board that the requested information was not obtained.  In other words, the RO did not substantially comply with the remand instructions.  As the document obtained did not specifically attain the information needed by the Board, the claim must be returned to the RO/AMC for additional development.  

The Board further notes that when the Board remanded the claim in March 2011, the Board requested that any missing private and VA medical treatment records be obtained and included in the claims folder for review.  A further assessment of the record indicates that records from the Coastal Vision Center, a Doctor Robert Schniper, and Doctor Robert Adams are not of record.  Although the office of Doctor Adams did previously submit records in February 2003, in September 2007, the Veteran asked that VA request all records from the office Doctor Adams.  It does not appear that a response was received from the office of Doctor Adams.  In each case, following nonreceipt of the records from these three medical providers, the appellant was not contacted and informed that the records were not forthcoming or unavailable.  Moreover, the appellant was not told that if he had the records that he could submit those records himself and that if the records were not forthcoming the VA would proceed with his claim and make a decision without the benefit of those records.  In other words, the RO/AMC did not provide the appellant with information necessary for the prosecution of his claim in accordance with 38 C.F.R. § 3.159(e) (2011).  Because this has not been accomplished, corrective action should also be performed so that the VA meets its obligation to the appellant to assist him with his claim for benefits.  Accordingly, another attempt to obtain the noted records should be attempted and if that attempt produces no records, the appellant should be provided with the proper notice as required by 38 C.F.R. § 3.159(e) (2011).  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should obtain VA medical records dating from April 12, 2011.

Accordingly, further appellate consideration will be deferred and the case is REMANDED to the RO for the following development: 

1.  The RO/AMC should once again attempt to obtain all treatment records from the Coastal Vision Center, a Doctor Robert Schniper, and a Doctor Robert Adams.  If any of these medical providers indicate that they do not have any of the appellant's records or that he was not a patient of the medical provider or that the requested records have been destroyed, the appellant should be informed of the response of the medical provider pursuant to 38 C.F.R. § 3.159(e) (2011).  If any records are forthcoming, those records should be included in the claims folder.  All correspondence should be included in the claims folder for review.  

2.  Obtain VA medical records pertaining to the Veteran that date from April 12, 2011.  If there are no additional records, this should be noted in the claims folder.  

3.  Thereafter, forward the complete claims folder to the VA examiner, located at the VA Gainesville Medical Center, who provided the June 2, 2011,  Compensation and Pension Examination (Eye) Medical Opinion.  If the original examiner is not available, the claims folder should be forwarded to another qualified medical practitioner.  The reviewer's report must specifically reflect that the claims folder was reviewed.  The examiner is asked to provide additional comments.  More specifically, the examiner is asked to provide an opinion as to whether it is at least as likely as not that the appellant's type II diabetes mellitus, to include medications taken therefore, resulted in or caused the development of his cataracts.  If not, did the type II diabetes mellitus, including the medications, aggravate (i.e., increase in severity) his cataracts beyond the natural progress.  A detailed analysis must be provided.  

The examiner should not invoke the phrase "without resort to mere speculation" without explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

4.  After steps one and two are complete, forward the complete claims folder to the VA examiner, located at the VA Gainesville Medical Center, who provided the June 2, 2011,  Compensation and Pension Examination (Hypertension) Medical Opinion.  If the original examiner is not available, the claims folder should be forwarded to another qualified medical practitioner.  The reviewer's report must specifically reflect that the claims folder was reviewed.  

The examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension began in or is related to his military service.  The examiner should also opine as to whether it is at least as likely as not that small vessel disease began in or is related to service.  A complete rationale for both opinions should be provided.  

If not, are hypertension or small vessel disease the result of or due to the appellant's service-connected type II diabetes mellitus (and the medications--to include Avandia(c)--taken to control the condition).  If not, are they aggravated (i.e., increased in severity) beyond the natural progress by the service-connected type II diabetes mellitus (and the medications taken to control the condition).  A complete rationale for the opinions should be provided.  

4.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After conducting any additional development deemed warranted, the RO/AMC should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the appellant and his accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


